            Case 6:20-cv-06316-CJS Document 38 Filed 07/27/21 Page 1 of 16




                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NEW YORK
__________________________________________

BRANDON LEWIS, THE FIRING PIN, LLC,
SHANNON JOY, JAMES OSTROWSKI,
STEPHEN FELANO, DUANE WHITMER,
SETH DUCLOS, LISA REEVES, doing
business as Big Red Barber Shop,

                                   Plaintiffs
                                                        DECISION and ORDER
-vs-
                                                        20-CV-6316 CJS
ANDREW M. CUOMO, individually and as
Governor of New York, LETITIA JAMES,
individually and as Attorney General of the
State of New York, KEITH M. CORLETT,
individually and as Superintendent of the
New York State Police, DOUGLAS A.
RANDALL, individually and as Monroe
County pistol permit licensing officer, TODD
K. BAXTER, individually and as Sheriff of
Monroe County, JAMIE ROMEO, individually
and as Monroe County Clerk, INVESTIGATOR
CORREA, individually and as investigator
employed by the State of New York, EMPIRE
STATE DEVELOPMENT CORPORATION,

                           Defendants
__________________________________________

                                        INTRODUCTION

       Plaintiffs filed this action to challenge various aspects of the Covid-19 “lockdown” imposed

in the State of New York. Specifically, Plaintiffs maintain that the New York State Legislature’s

decision, in response to the Covid-19 pandemic, to hastily amend New York State Executive

Law § 29-a to grant greater emergency powers to Governor Andrew Cuomo (“the Governor” or

“Cuomo”), and Cuomo’s subsequent issuance of various executive orders pursuant to that law,

as well as his later delegation of powers to “unelected officials throughout the State,” was



                                                1
            Case 6:20-cv-06316-CJS Document 38 Filed 07/27/21 Page 2 of 16




unlawful and violated their federal constitutional rights. Apart from challenging the process by

which Cuomo came to exercise such emergency powers, Plaintiffs also contend that Cuomo’s

executive orders imposed unconstitutional restrictions on their federal constitutional rights.

Defendants, meanwhile, maintain that the actions taken by the legislature and Cuomo were

perfectly lawful, and that the executive orders did not violate any federal constitutional provision.

Now before the Court is Plaintiffs’ motion for preliminary injunctive relief (ECF No. 4). The

application is denied as moot following the Legislature’s revocation of Cuomo’s added

emergency powers and Cuomo’s issuance of Executive Order 210 ending the Covid-19 state of

emergency in New York and rescinding all prior executive orders relevant to this action.

                                         BACKGROUND

       On May 15, 2020, Plaintiffs commenced this action with the filing of a Complaint

purporting to seek vindication of various rights guaranteed by the U.S. Constitution which,

Plaintiffs contend, Defendants opportunistically violated (based on their political and

philosophical opposition to those rights, especially Second Amendment rights) while ostensibly

responding to the Covid-19 Pandemic. The Complaint identifies the particular rights at issue as

       various rights, including natural rights, protected by the United States Constitution,
       including the right of public and religious assembly under the First Amendment,
       the right to keep and bear arms under the Second Amendment, the right to be free
       from unlawful seizures under the Fourth Amendment, the right to operate a
       business under the Fifth and Fourteenth Amendments, and the right secured by
       the Fifth, Ninth, Tenth and Fourteenth Amendments and the Guarantee Clause to
       be free of all restrictions unlawfully decreed by the Governor in response to the
       coronavirus (Covid-19) pandemic.

Compl. ¶ 1. The Complaint alleges that Plaintiffs have no realistic opportunity to seek political

or legal redress from any of the branches of New York State government due to the one-party




                                                 2
              Case 6:20-cv-06316-CJS Document 38 Filed 07/27/21 Page 3 of 16




control of the state, 1 and purports to seek relief from this Court “pursuant to 28 U.S.C. §§ 2201,

2202, 42 U.S.C. § 1983.”

        The Complaint recites that “[o]n March 2, 2020, apparently in response to the Coronavirus

[outbreak], the New York State Legislature passed a bill amending Section 29-a of the Executive

Law to increase the Governor’s powers to deal with a broad array of emergencies.” The

Complaint states that Governor Cuomo, armed with these additional powers, proceeded to issue

a series of executive orders limiting the operation of, and access to, institutions and

establishments where people would ordinarily congregate, such as churches, synagogues,

schools, places of employment, movie theaters, shopping malls, restaurants, amusement parks,

bowling alleys, gun shops, barber shops and hair salons. The Complaint refers to these various

restrictions collectively as “the lockdown.” The Complaint notes that Cuomo further issued

executive orders requiring citizens to wear face coverings in various settings. Further, the

Complaint indicates that on May 11, 2020, Cuomo purported to delegate “his emergency powers

to regional committees and officials, [giving them] vast discretion to continue any of his

emergency decrees,” thereby “unlawfully delegat[ing] the very same legislative powers that were

unlawfully delegated to him.”

        The Complaint maintains that this entire series of events was unlawful, and, in particular,

that the delegations of legislative power, first by the legislature and then by Cuomo, were “all in

violation of due process and the Guarantee Clause[.]” More specifically as to this point, the

Complaint states:

        169. On March 2, 2020, the State Legislature passed a bill that gave the Governor
        unprecedented powers to rule by decree in vaguely defined emergency situations.


1 See, Compl. at ¶ ¶ 212, 225 (“[P]laintiffs do not believe they could possibly obtain any redress in state courts or
in the legislature due to the nature of the New York State political and legal system. . . . All of the key state
elected officials are Democrats from the New York City metropolitan area.”).

                                                          3
            Case 6:20-cv-06316-CJS Document 38 Filed 07/27/21 Page 4 of 16




       170. The law had previously given the Governor only the power to suspend
       statutes in such cases.

       171. The statute [New York Executive Law § 29-a] improperly delegates wholesale
       legislat[ive] power to the Governor which was delegated by the people only to the
       Legislature and only under strict procedural requirements including dividing the
       legislative power into two separate houses, the Senate and the Assembly, and
       requiring their election by district every two years and by dispersing that power
       among what is currently 213 legislators. NY Constitution, Article III, Section 1, et
       seq.; Cf., German Enabling Act of 1933 (“Laws enacted by the Reich government
       shall be issued by the Chancellor and announced in the Reich Gazette.”)

       172. The State Constitution gives all legislative power to the Legislature only.

       173. Thus, the Governor has no legal authority or jurisdiction to issue directives
       and all such directives are null and void ab initio just as they would be if issued by
       any other of the other 19,440,469 other residents of New York.

       174. In addition to the Governor and his agents violating other specific provisions
       of the Bill of Rights and Constitution, for them to impose legal obligations, legal
       coercion and various penalties on citizens, without the slightest hint of legal
       authority is a violation of due process under the 5th and 14th Amendments to the
       Constitution as well as the Guarantee Clause (“The United States shall guarantee
       to every state in this union a republican form of government.” Article IV)

       175. Thus, the Governor’s orders closing businesses, limiting public assembly,
       religious gatherings, forcing people to wear masks in public, etc. are all illegal.

Compl. at ¶ ¶ 169–175.

       “The complaint seeks an injunction against all of the Governor’s [Covid-19] executive

orders and a declaration that the statute [Executive Law § 29-a] is unconstitutional.” Pls.’ Mem.

of Law (ECF No. 31) at p. 13. Plaintiffs’ challenge to § 29-a, however, is not limited to the context

of the Covid-19 pandemic. Rather, Plaintiffs object to the statute’s grant of emergency power to

the Governor in all the enumerated emergency situations, and particularly those involving

“terrorism” and “cyber events.”     More broadly, the Complaint contends that the Defendants,


                                                 4
             Case 6:20-cv-06316-CJS Document 38 Filed 07/27/21 Page 5 of 16




and primarily Cuomo, with the complicity of the Democrat-controlled New York Legislature, used

the Covid-19 pandemic as an “excuse” to take rights from New York’s citizens. See, Compl. at

¶ 2 (“The Governor and the Legislature have used a serious pandemic as an excuse to revoke

a long list of natural rights of the people of the State, which rights are unalienable and guaranteed

by the United States Constitution.”). Indeed, the Complaint alleges that Defendants engaged in

a “bloodless coup against the constitution.” Compl. at ¶ 9 (“To be blunt, a bloodless coup against

the constitution has been undertaken by the State itself.”).

       Apart from the alleged unconstitutionality of the delegation of legislative power, the

Complaint contends that the various Executive Orders that Cuomo issued pursuant to that

delegation (which closed businesses, forbid public gatherings and required face coverings) were

themselves unconstitutional. In that regard, the Complaint contends that the Covid-19 outbreak

did not provide a sufficient justification for the executive orders, since “[t]here is little if any solid

data to show that locking down society yields a better result with respect to the virus, than merely

taking precautionary measures” aimed at those most vulnerable to the illness, namely, persons

who are elderly and in poor health. According to the Complaint, “[a]llowing younger and healthier

people at low risk to resume normal activities and develop herd immunity while encouraging

those at high risk to take precautionary measures is not only the best and most rational strategy

but one that does not impinge on constitutional rights.” The Complaint further asserts that “[t]here

is exactly zero evidence that this lockdown is on the whole, [was] beneficial to society, to the

economy or to our overall health and welfare.” To the contrary, the Complaint alleges that the

lockdown has had devastating effects on society. See, Compl. at ¶ 191 (“The Governor’s

unlawful lockdown of society and the economy, mirrored in most other states by their own

governors, has devastated American society and its economy.”). The Complaint asserts that



                                                    5
              Case 6:20-cv-06316-CJS Document 38 Filed 07/27/21 Page 6 of 16




the lockdown was especially unnecessary with regard to upstate New York, which Plaintiffs

contend has become “a political colony of downstate.”

        Alternatively, the Complaint alleges that to the extent the lockdown became truly

“necessary,” it was only because Cuomo and the state legislature responded incompetently to

the outbreak in the first place, thereby creating a situation in which they could justify violating

Plaintiffs’ rights.

        The Complaint maintains that Cuomo’s “emergency decrees” had an injurious effect on

each of the Plaintiffs. In particular, the Complaint alleges that Brandon Lewis (“Lewis”) is the

owner of The Firing Pin LLC, a firearms retail shop that was deemed “nonessential” and forced

to close to in-store sales (though it could make curbside sales); that Shannon Joy (“Joy”) is the

owner of Joy Media and the radio program “The Shannon Joy Show,” and that her ability to work,

attend church worship services, have her children receive public education, attend protests and

avoid wearing a mask, were restricted; that James Ostrowski (“Ostrowski”) was prevented from

attending Roman Catholic Masses, was harassed by police during a “rally to reopen Buffalo,”

was prevented from exercising at the gym and was forced to wear a face mask when in public;

that Seth Duclos (“Duclos”) was prevented from completing his application for a firearms license

due to the fact that the lockdown resulted in the temporary closure of the Monroe County Pistol

Permit Office; that Stephen Felano (“Felano”), a self-described “Second Amendment Rights

Advocate,” was deterred from engaging in pro-Second Amendment gun rights advocacy, was

prevented from engaging in firearms and marksmanship training and was forced to wear a face

covering in public; that Duane Whitmer (“Whitmer”), a self-described “libertarian and Second

Amendment activist and firearms owner,” “candidate for Congress in the 27th District of New

York as candidate of the Libertarian Party” and “Chairman of the Erie County Libertarian Party,”



                                                6
           Case 6:20-cv-06316-CJS Document 38 Filed 07/27/21 Page 7 of 16




was deterred from attending or hosting public meetings or events involving the expression of

pro-Second Amendment or Libertarian views, was limited in his opportunities to purchase

firearms and ammunition, and was forced to wear a face covering; and that Lisa Reeves

(“Reeves”), the sole proprietor of the Big Red Barber Shop in Ithaca, New York, was forced to

close her business after it was deemed non-essential.

      The Complaint purports to assert eight separate causes of action under Section 1983.

The First Cause of Action alleges that Defendants violated the federal constitutional rights of

Lewis, The Firing Pin LLC and Duclos, under the Second, Fourth, Fifth, Ninth, Tenth and

Fourteenth Amendments, the Guarantee Clause, the Takings Clause and the Commerce

Clause, by forcing the Firing Pin and other gun shops to close. The Second Cause of Action

alleges that Defendants violated the rights of Joy, Ostrowski, Felano and Whitmer under the

First, Fourth, Fifth, Ninth, Tenth and Fourteenth Amendments, by depriving them of their rights

to assembly and free speech. The Third Cause of Action alleges that Defendants violated the

rights of Joy and Ostrowski under the First and Fourteenth Amendments, by prohibiting and/or

restricting religious gatherings. The Fourth Cause of Action alleges that Defendants violated the

rights of Duclos, Lewis and the Firing Pin LLC under the Second, Fifth, Ninth, Tenth and

Fourteenth Amendments, by causing the Monroe County Pistol Permit Office to close. The Fifth

Cause of Action alleges that Defendants violated the rights of Joy, Ostrowski, Felano and

Whitmer under the Fourth, Fifth, Ninth, Tenth and Fourteenth Amendments by requiring them to

wear face masks in public places. The Sixth Cause of Action alleges that Defendants violated

the rights of Felano and Whitmer under the Second and Fourteenth Amendments and the

Commerce Clause, by closing gun shops and thereby restricting the purchase of ammunition.

The Seventh Cause of Action alleges that Defendants violated the rights of Reeves under the



                                               7
            Case 6:20-cv-06316-CJS Document 38 Filed 07/27/21 Page 8 of 16




Fifth, Ninth, Tenth and Fourteenth Amendments, the Guarantee Clause and the Commerce

Clause, by forcing her to close her barber shop. With regard to all seven of these claims,

Plaintiffs demand money damages.

       The Eighth Cause of Action purports to state a claim for declaratory and injunctive relief,

on behalf of all Plaintiffs, “against Section 29-a of the [New York] Executive Law and all directives

issued thereunder.” In that regard, the claim realleges violations of the First, Second, Fourth,

Fifth, Ninth, Tenth and Fourteenth Amendments, the Guarantee Clause and the Commerce

Clause, and states in pertinent part:

       [T]he Legislature’s illegal delegation of power to the Governor and the combined
       impact of the Governor’s unlawful executive orders have devastated the rights of
       New Yorkers, wrecked the economy and caused significant damage to each of the
       plaintiffs’ lives, both directly and indirectly.
                                                   ***
       The defendants’ actions violated the Plaintiffs' clearly established rights to liberty
       and personal security and due process as guaranteed by the Constitution.
                                                   ***
       On information and belief, the defendants ANDREW CUOMO, LETITIA JAMES
       and KEITH M. CORLETT support and stand ready to enforce with the powers of
       their offices the acts complained of herein and they should be enjoined from doing
       so by the Court.

Compl. at pp. 48–49.

       On June 5, 2020, Plaintiffs filed the subject motion for preliminary injunctive relief (ECF

No. 4), seeking an order from this Court enjoining the enforcement of the various aforementioned

executive orders issued by Cuomo, namely, Executive Orders 202.6, 202.7, 202.8, 202.10,

202.11, 202.14, 202.17, 202.18, 202.31, 202.33, 202.34, 202.35 and 202.36, during the

pendency of this action. The application begins by arguing that the Guarantee Clause of the

U.S. Constitution warrants the relief requested, since it guarantees a republican form of

government, with separation of powers, and essentially prohibits legislative bodies from


                                                 8
              Case 6:20-cv-06316-CJS Document 38 Filed 07/27/21 Page 9 of 16




delegating or transferring their powers to a different branch of government. Consequently, the

application contends, the New York Legislature’s amendment of Executive Law § 29-a violated

the Guarantee Clause:

       The people of the State of New York delegated the legislative power to the
       Legislature only. The Legislature’s delegation to the governor of the power to issue
       directives exceeds that delegation and also destroyed the separation of powers
       and thus violates the Guarantee Clause.

ECF No. 4-4 at p. 9. However, Plaintiffs admit that there are no cases supporting that argument,

and that this is a case of first impression.

       Alternatively, the application contends that Cuomo’s executive orders violated “the Due

Process Clause of the Fourteenth Amendment” since he lacked the “jurisdiction” to issue them.

On this point, the application argues that the executive orders were not adopted in accordance

with the procedural requirements for legislation contained in the New York State Constitution.

Again, however, Plaintiffs admit that they can cite no case authority to support their argument.

Instead, they merely state that, “in our defense, it cannot be denied that the Governor of New

York has never seized totalitarian power nor locked down the state before in its 244 years of

existence.”

       Next, the application argues that “[i]t is perfectly obvious that the Governor’s orders

explicitly violate[d] numerous sections of the First Amendment, particularly the ban on public and

religious assemblies,” since other types of assemblies [were] allowed to continue, and since “[n]o

lesser restricted options were considered or applied.”

       Further, the application asserts that the executive orders violated the Second Amendment

since they restricted Lewis’s ability to operate his gun shop.

       Additionally, the application contends that the executive order requiring persons to wear

face coverings in public violated the Fourth Amendment, since “[t]he requirement of wearing a

                                                9
            Case 6:20-cv-06316-CJS Document 38 Filed 07/27/21 Page 10 of 16




mask in public is an unprecedented and massive intrusion into the security of persons and their

physical integrity, dignity and health.” The application asserts that wearing face masks can be

harmful to one’s health, and that “[t]here is little or no evidence that mandating the wearing of

masks, in contrast to encouraging people to wear masks, has been a net benefit to society.”

       Next, the application contends that insofar as the executive orders resulted in the closing

of Lewis’ and Reeves’ businesses, they violated the Fourteenth Amendment since they were not

narrowly tailored to achieve the Government’s objective.

       The application concludes by arguing that the Court should enjoin the enforcement of all

of the executive orders, since they violate the Guarantee Clause and the Due Process Clause,

and since an injunction would serve the public interest as the executive orders have done more

harm than good.

       On June 29, 2020, Defendants filed their opposition to Plaintiff’s motion for injunctive relief

(ECF No. 19), arguing that Plaintiffs have not met the standard for obtaining preliminary

injunctive relief, since they

       cannot demonstrate a likelihood of success on the merits (let alone a “clear” or
       “substantial” one) because (a) Plaintiffs’ claims fail [due] to lack of standing and
       mootness; (b) the Executive Orders were clearly “enacted to protect the public
       health” and have a “real or substantial relation” to a public health emergency; (c)
       Plaintiffs’ Guarantee Clause claim is nonjusticiable; (d) the Governor’s authority to
       issue the Orders does not violate due process; (e) the Orders do not violate the
       First Amendment; (f) the Orders do not violate the Second Amendment; (g) the
       face covering requirement does not violate the Fourth Amendment or due process;
       (h) The Orders do not violate Plaintiffs’ right to operate a business, nor the Takings
       Clause. Further, given their own delays and the lack of any constitutional violation,
       Plaintiffs cannot show irreparable harm in the absence of injunctive relief. Finally,
       the balance of the equities and the public interest overwhelmingly favor New York’s
       protection of its citizens from a global pandemic.

Defs.’ Mem. of Law, ECF No. 19-4 at pp. 2–3 (footnote omitted). Defendants maintain that the


                                                 10
             Case 6:20-cv-06316-CJS Document 38 Filed 07/27/21 Page 11 of 16




dangers posed by Covid-19 were obviously serious, as shown by the numbers of deaths that

have been reported, particularly in New York, and that the executive orders were narrowly

tailored to address the spread of the illness.            Defendants further contend that other federal

courts have already overwhelmingly rejected the same challenges raised by Plaintiffs here.

        Regarding the standard that Plaintiffs must meet to obtain preliminary injunctive relief,

Defendants contend that Plaintiffs are required to make a higher showing since they are seeking

a mandatory injunction that would essentially grant them all of the relief that they are seeking in

this action, but that they cannot meet the lower standard for obtaining preliminary injunctive relief

in any event. Defendants contend, in this regard, that Plaintiffs are unlikely to prevail since they

lack standing, and since some of their claims are now moot; 2 that the Guarantee Clause claims

are not justiciable; that the procedural Due Process claims lack merit since the Governor had

authority to issue orders pursuant to his police powers; that the First Amendment free exercise

of religion claims lack merit since the regulations on worship were rules of general applicability

(they did not target religion) which were rationally related to stopping the spread of Covid-19;

that the First Amendment free speech/assembly claims lack merit since the executive orders

satisfy medium scrutiny; that the Second Amendment claims lack merit since the executive

orders did not substantially burden the exercise of Second Amendment rights, as shown by the

fact that guns stores were able to do business despite the orders, citizens were able to purchase

ammunition at various larger retail locations, and, although the Pistol Permit Office was closed

temporarily, citizens were able to buy other firearms such as long guns; that the Fourth

Amendment claim aimed at face coverings lacks merit since the mask requirement was

necessary to stop the spread of Covid-19, and since no “search” or “seizure” occurred and even


2As discussed further below, at the time of this writing the situation in the State of New York has changed
considerably since Defendants filed their response.

                                                        11
           Case 6:20-cv-06316-CJS Document 38 Filed 07/27/21 Page 12 of 16




if it did it was not “unreasonable” to require face coverings; and, finally, that the Due Process

“taking” claim lacks merit since it is not yet ripe, inasmuch as the Government has not taken any

“final” action against the Plaintiffs, Plaintiffs have not articulated a valid property interest, and

the Governmental action was not arbitrary or conscience shocking. Defendants also maintain

that Plaintiffs cannot demonstrate irreparable harm, since they were dilatory in filing both this

action and the instant application for preliminary injunctive relief, and since no constitutional

violation occurred in any event.

       On July 1, 2020, Plaintiffs filed a reply (ECF No. 22) which, in pertinent part, argues that

Plaintiffs were not dilatory in seeking relief from this Court, since the action is complicated and

required lengthy preparation; that to the extent the executive orders were needed, it is because

the Government’s own negligence created the dangerous situation in the first place; that this

Court should buck the trend of other courts and find that the Guarantee Clause claim is

justiciable; that the procedural due claim has merit since the actions taken by the governor and

the legislature violated the New York State Constitution; that the Second Amendment is “the

most important constitutional right” and “the courts should be EXTREMELY protective of this

right,” while Defendants are “known opponents of the right to bear arms,” and therefore

“Injunctive relief is required to protect citizens from a dictatorial Governor who has shown

contempt for the Constitutional right to bear arms”; that injunctive relief is necessary even though

businesses such as barber shops have been permitted to reopen, since the Governor indicated

that he could “reinstate the lockdown at any time”; and that the First Amendment free exercise

claim has merit, as shown by a decision from the Northern District of New York, Soos v. Cuomo,

20-CV-651 (N.D.N.Y., June 26, 2020) indicating that the State of New York and City of New York

may be selectively targeting houses of worship with attendance restrictions while allowing, and,



                                                 12
             Case 6:20-cv-06316-CJS Document 38 Filed 07/27/21 Page 13 of 16




indeed, encouraging, protesters and other groups free reign to gather in even larger numbers. 3

        Defendants have also filed motions to dismiss the Complaint (ECF Nos. 20, 23, 25)

pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure. Defendants’

arguments in support of these motions generally mirror those that they raise in opposition to

Plaintiffs’ motion for injunctive relief. Additionally, Defendants raise issues such as Eleventh

Amendment immunity from money damages; absolute immunity; qualified immunity; and lack of

personal involvement in the alleged constitutional violations. Plaintiffs oppose the motions to

dismiss.

        After the aforementioned applications were briefed and submitted, a number of events

took place that affect this action, and, more particularly, Plaintiffs’ application for preliminary

injunctive relief.   Most notably, on March 5, 2021, the New York State Legislature passed S.

5357, repealing the grant of additional emergency powers that had been granted to Governor

Cuomo last year in Chapter 23 of the laws of 2020. The March 5, 2021 Act expressly referred

to the “termination of certain executive powers” and “declare[d] that the governor [was]

adequately equipped with his previously existing emergency powers and with the authorization

to continue existing directive extension and modification powers to deal with the [Covid-19]

situation.” (emphasis added). Further, the Act stated that its intent was to “restore the pre-

pandemic balance of power [between] the governor and the legislature.” The Act stripped

Cuomo of the ability to issue any new emergency executive orders, while allowing him to

continue, and in some cases extend, the existing executive orders, subject to increased

oversight by the Legislature. Governor Cuomo signed the bill into law on March 7, 2021.




3 See, Reply (ECF No. 22) at p. 9 (“Because the State has allowed, de facto or de jure, non-religious events but
restricted religious events, the regulations are not content-neutral and cannot withstand strict scrutiny.”).

                                                       13
              Case 6:20-cv-06316-CJS Document 38 Filed 07/27/21 Page 14 of 16




        Then, on June 24, 2021, Cuomo issued Executive Order No. 210, effectively declaring an

end to the Covid-19 state of emergency that he had declared on March 7, 2020. The Executive

Order indicated that “Executive Orders 202 through 202.111 and Executive Orders 205 through

205.3 [were] no longer necessary,” and were “rescinded effective June 25, 2021.”

        Consequently, New York’s Covid-19 state of emergency has ended, Cuomo’s Covid-19-

related executive orders have been permanently rescinded, and New York’s Executive Law has

been amended to place governor back on the same footing with regard to emergency powers

that he had prior to the Pandemic. 4

        On July 23, 2021, the Court contacted the parties’ counsel by email to inquire as to

whether they agreed that the request for preliminary injunctive relief is now moot. In so doing,

the Court referenced the Second Circuit’s recent decision in 36 Apartment Associates, LLC v.

Cuomo, 20-2565-cv, --- Fed.Appx. --- , 2021 WL 3009153 (2d Cir. Jul. 16, 2021), in which the

Circuit Court found that a request for injunctive relief concerning one of Cuomo’s Covid-19

executive orders was moot in light of Executive Order No. 210. All counsel agree that the

application is moot for the reasons noted by the Court.

                                                    DISCUSSION

        Now before the Court are Plaintiffs’ motion for preliminary injunctive relief and

Defendants’ cross-motions to dismiss. Ordinarily, the Court would consider Defendants’

motions first, since Plaintiffs’ entitlement to injunctive relief would first require the existence of

actionable claims. 5 However, due to the change in circumstances discussed earlier, the Court


4In that regard, the Court understands that Plaintiffs’ objection to the 2020 amendment to Executive Law sec 29-a
was not limited to the Covid-19 context, but involved the executive’s ability to issue emergency executive orders
concerning other matters as well, including terrorism. The Legislature’s recent action also revokes the governor’s
power with regard to such matters
5 See, Olde Monmouth Stock Transfer Co. v. Depository Tr. & Clearing Corp., 485 F. Supp. 2d 387, 391 (S.D.N.Y.

2007) (“While DTC's cross-motion to dismiss Olde Monmouth's complaint was filed after Olde Monmouth moved
for a preliminary injunction, I will consider it first, for the following reasons. Every federal civil case begins with the

                                                           14
              Case 6:20-cv-06316-CJS Document 38 Filed 07/27/21 Page 15 of 16




has determined that the application for preliminary injunctive relief should be denied as moot.

In that regard,

        [u]nder the mootness doctrine, a defendant's voluntary cessation of its allegedly
        illegal activities may render a case moot if the defendant can demonstrate that
        “(1) there is no reasonable expectation that the alleged violation will recur, and
        (2) interim relief or events have completely and irrevocably eradicated the effects
        of the alleged violation.” Campbell v. Greisberger, 80 F.3d 703, 706 (2d Cir.
        1996), citing County of Los Angeles v. Davis, 440 U.S. 625, 631 (1979) (citations
        and internal quotations omitted).

        Generally, when a lawmaker withdraws an allegedly unconstitutional law, any
        plaintiff's request for an injunction against its application becomes moot.
        Campbell, 80 F.3d at 706. See also Burke [v. Barnes], 479 U.S. [361,] 363-64
        [(1987)] (holding that when a challenged statute “by its own terms [becomes] a
        dead letter,” the case is mooted).

62-64 Kenyon St. Hartford, LLC v. City of Hartford, No. 3:16-CV-00617(VAB), 2017 WL 20911,

at *4 (D. Conn. Jan. 2, 2017); see also, Take-Two Interactive Software, Inc. v. Zipperer, No. 18

CIV. 2608 (LLS), 2018 WL 4347796, at *10 (S.D.N.Y. Aug. 16, 2018) (“An application for an

injunction is moot where the problem sought to be remedied has ceased, and where there is

no reasonable expectation that the wrong will be repeated.”) (citations and interna quotation

marks omitted).

        Here, it is clear to the Court that the challenged conduct has now ceased, due to the

combined actions of the Legislature and Cuomo as set forth above. The allegedly

unconstitutional statute and executive orders have been rescinded, for reasons having nothing

to do with this lawsuit. Moreover, based on the facts and circumstances discussed earlier,


filing of a complaint. When a plaintiff moves for preliminary injunctive relief, it does so on the basis and in aid of its
previously filed complaint. The objective of a plaintiff moving for a preliminary injunction is to obtain relief
pendente lite with respect to the claims plaintiff pleads in its complaint. Given these procedural realities, the Court
properly considers DTC's motion to dismiss Olde Monmouth's complaint before considering plaintiff's motion for a
preliminary injunction. DTC moves to dismiss the complaint under Rule 12(b)(6) on the ground that it fails to state
a claim upon which relief—any form of relief—can be granted. If DTC's motion is well founded, Olde Mountain's
complaint falls and its motion for a preliminary injunction necessarily falls with it.”).

                                                           15
           Case 6:20-cv-06316-CJS Document 38 Filed 07/27/21 Page 16 of 16




including the revocation of the Democrat Governor’s expanded emergency powers by the

Democrat-controlled legislature, the Court finds that there is no “reasonable expectation of a

recurrence.” See, 36 Apartment Assocs., LLC v. Cuomo, 2021 WL 3009153, at *2 (“As the

Governor notes, [Executive Order] 202.28 expired on June 25, 2021, and has not been

renewed. See Exec. Order No. 202.109, 9 N.Y.C.R.R. § 8.202.109 (2021) (extending disaster

emergency through June 24, 2021); see also Exec. Order No. 210, 9 N.Y.C.R.R. § 8.210

(2021) (rescinding Executive Orders 202 through 202.111) . . . The claims relating to

[Executive Order] 202.28 are therefore . . . moot, unless plaintiffs can demonstrate that they

remain under a constant threat that government officials will use their power to reinstate the

challenged restrictions. [Executive Order] 202.28 was enacted as part of a statewide response

to the COVID-19 crisis. We are not persuaded that the circumstances under which the security

deposit provision might be reinstated are sufficiently likely to reoccur such that plaintiffs

“remain under a constant threat of reinstatement.”) (citations and internal quotation marks

omitted). Accordingly, Plaintiffs’ application for preliminary injunctive relief is denied as moot.

By separate decision and order, the Court will issue a decision on Defendants’ cross-motions

to dismiss the Complaint.

                                          CONCLUSION

       Plaintiffs’ application for preliminary injunctive relief (ECF No. 4) is denied.

       SO ORDERED.


Dated: Rochester, New York
       July 27, 2021                       ENTER:



                                           CHARLES J. SIRAGUSA
                                           United States District Judge

                                                 16
